COUNTY EXCISE BOARD — BUILDING FUND LEVY — PROTEST PERIOD The County Excise Board would be authorized and empowered to have a building fund levy included in the taxes to be levied and collected for the fiscal year 1970-1971, if the results of this election were properly certified to the County Excise Board in time for the budget to be finalized so that the forty-day protest period could run before the taxes are payable.  The Attorney General is in receipt of your letter of June 3, 1970, wherein you state: "Texas County proposes to hold an election asking the qualified electors of this county to authorize a five mill building fund levy under the provisions of Article X, Section 10 of the Constitution of the State of Oklahoma. This building fund levy would be for the purpose of building a jail and other additions to the courthouse of this county.  "In this connection, I would ask you to assume the following facts: 1. The resolution and notice dated June 1, 1970.  2. Proper notice would be given for a period of thirty days and the election would be held on the 14th day of July, 1970." In connection with the above stated facts you ask the following question: "Assuming that the results of this election were properly certified to the County Excise Board prior to July 25, 1970, would the Excise Board of Texas County be authorized and empowered to have this building fund levy included in the taxes to be levied and collected for the fiscal year 1970-1971." Article X, Section 10 Oklahoma Constitution states: "For the purpose of erecting public buildings in counties or cities, or for the purpose of raising money for a building fund for a school district which may be used for erecting, remodeling or repairing school buildings, and for purchasing furniture, the rates of taxation herein limited may be increased, when the rate of such increase and the purpose for which it is intended shall have been submitted to a vote of the people, and a majority of the qualified voters of such county, city, or school district, voting at such election, shall vote therefor: Provided, that such increase shall not exceed five (5) mills on the dollar of the assessed value of the taxable property in such county, city, or school district. As amended State Question No. 368, Referendum Petition No. 109. Adopted special election April 5, 1955." Title 68 O.S. 2486 [68-2486] (1969), provides in part that: "The County Excise Board shall meet at the county seat on the first Monday of July of each year. . . for the purpose of performing the duties required of it by law during such fiscal year. Thenceforth, said board may meet from day to day, or adjourn from day to day and time to time thereafter for said purpose." From the foregoing it would appear that there is no required date that the Excise Board shall complete its business and adjourn other than in time for the budget to be finalized in order that the forty-day protest period may run before taxes are payable.  Title 68 O.S. 24303 [68-24303](a) (1969), states in pertinent part: "All taxes levied upon an ad valorem basis for each fiscal year shall become due and payable on the first day of November. . . ." Section 68 O.S. 24303 [68-24303](b), states in part: ". . . No demand for taxes shall be necessary but it shall be the duty of every person subject to taxation under the law to attend the County Treasurer's office and pay his taxes; and if any person neglects to pay his taxes until after they have become delinquent, the County Treasurer is directed and required to collect the same as provided by law; provided, that the first (1st) half of taxes payable under this Section shall not become delinquent until 30 days after the tax rolls have become completed and filed by the County Assessor and County Treasurer." Title 68 O.S. 2489 [68-2489](b) (1969), states in pertinent part that: "Building fund appropriations and levies under Article X, Section 10 Oklahoma Constitution, shall be computed by the same formulae and subject to the same defenses as general funds. . . ." Title 68 O.S. 2497 [68-2497] (1969), provides for the computation of appropriations and states as follows: "When the Excise Board shall have ascertained the total assessed valuation of the property taxed ad valorem in the county and in each municipal subdivision thereof, and shall have computed the total of several items of appropriation for general fund, sinking fund, and other legal purposes for the county and each municipal subdivision thereof, said Board shall then proceed to compute the levy for each fund of each municipality. . . ." From the dates mentioned in your letter it would appear that no problem exists in the County Excise Board authorizing this building fund levy to be included in the taxes to be levied and collected for the fiscal year 1970-1971, since under 68 O.S. 2483 [68-2483] (1969), school districts are not required to file their financial statements and estimates until July 25th. Therefore, the County Excise Board should still be meeting as of that date and would have the power to include this levy. Therefore, it is the opinion of the Attorney General that the County Excise Board would be authorized and empowered to have a building fund levy included in the taxes to be levied and collected for the fiscal year 1970-1971, if the results of this election were properly certified to the County Excise Board in time for the budget to be finalized so that the forty-day protest period could run before the taxes are payable.  (Tim Leonard)